Exhibit 10.1
 
PLACEMENT AGENCY AGREEMENT
 
January 31, 2012
 
Aegis Capital Corp.
810 Seventh Avenue, 11th Floor
New York, NY 10019
 
Ladies and Gentlemen:
 
ChromaDex Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions herein, to issue and sell an aggregate of up to
9,533,333 shares (the “Shares”) of its common stock, $0.001 par value per share
(the “Common Stock”), at sale price of $0.75 per share to certain investors in
an offering under its registration statement on Form S-3 (Registration
No. 333-176636).  The Company desires to engage Aegis Capital Corp. (the
“Placement Agent”) as placement agent in connection with such issuance and sale
of the Shares.
 
The Company hereby confirms its agreement with the Placement Agent as follows:
 
Section 1. Agreement to Act as Placement Agent.
 
(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement between the Company and the Placement Agent, the Placement Agent shall
be the Company’s exclusive placement agent, on a best efforts basis, in
connection with the issuance and sale by the Company of the Shares to the
investors in a proposed offering of the Shares (the “Offering”) under the
Registration Statement (as defined below). with the terms of the Offering to be
subject to market conditions and negotiations between the Company, the Placement
Agent and the prospective investors in the Offering (the “Investors”, with each
of the Investors, an “Investor”).  As compensation for services rendered, and
provided that any of the Shares are sold to the Investors in the Offering, on
the Closing Date (as defined below), the Company shall pay to the Placement
Agent, an aggregate amount (the “Placement Fee”) equal to 7% of the gross
proceeds received by the Company from the sale of the Shares minus $25,000.  In
addition, the Placement Agent shall receive compensation warrants to purchase
300,000 shares of Common Stock (the “Compensation Warrants”).  The Compensation
Warrants in the form attached herewith as Exhibit E shall be exercisable
commencing 6 months after the date of the sale of the Shares at an exercise
price of $0.85 per share. The Company acknowledges that any expenses directly
made by it in connection with the Offering such as payment for background checks
will not be reimbursed by the Placement Agent and will not be counted against
the Placement Fee.
 
(b) The sale of the Shares shall be made pursuant to securities purchase
agreements in the form included as Exhibit A hereto (the “Subscription
Agreements”) on the terms described on Exhibit B hereto.  All Investors will be
offered identical terms with respect to the Offering. The Company shall have the
sole right to accept offers to purchase the Shares and may reject any such offer
in whole or in part, for any reason or for no reason.  Notwithstanding the
foregoing, it is understood and agreed that the Placement Agent or any of its
affiliates may, solely at its discretion and without any obligation to do so,
purchase Shares as principal; provided, however, that any such purchases by the
Placement Agent (or its affiliates) shall be fully disclosed to the Company and
approved by the Company in accordance with the previous sentence.
 

 
-1-

--------------------------------------------------------------------------------

 
 
(c) This Agreement shall not give rise to any commitment by the Placement Agent
to purchase any of the Shares, and the Placement Agent shall have no authority
to bind the Company.  The Placement Agent shall act on a reasonable best efforts
basis and does not guarantee that it will be able to raise new capital in the
Offering.  The Placement Agent may at its sole discretion retain other brokers
or dealers to act as sub-agents and/or co-placement agents on its behalf in
connection with the Offering, the fees of which shall be paid out of the
Placement Fee.  Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date (as defined below), the Company shall not,
without the prior written consent of the Placement Agent, solicit or accept
offers to purchase any securities of the Company (other than pursuant to the
exercise of options or warrants to purchase shares of Common Stock that are
outstanding at the date hereof) otherwise than through the Placement Agent in
accordance herewith.  Notwithstanding the foregoing, the Placement Agent hereby
consents to the Company offering shares of its Common Stock to accredited
investors approved first by the Placement Agent on substantially identical terms
to other purchasers in an offering (the “Reg D Offering”) governed by Rule 506
of the Securities Act of 1933, as amended (including the rules and regulations
promulgated by the Commission thereunder, the “Securities Act”).
 
(d) The Company acknowledges and agrees that the Placement Agent shall act as
independent contractor, and not as a fiduciary, and any duties of the Placement
Agent with respect to investment banking services to the Company, including the
offering of the Shares contemplated hereby (including in connection with
determining the terms of the Offering), shall be contractual in nature, as
expressly set forth herein, and shall be owed solely to the Company.  Each party
disclaims any intention to impose any fiduciary or similar duty on the other.
Additionally, the Placement Agent has not advised, nor is advising, the Company
or any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction with respect to the transactions contemplated
hereby.  The Company shall consult with its own advisors concerning such matters
and shall be responsible for making its own independent investigation and
appraisal of the transactions contemplated hereby, and the Placement Agent shall
have no responsibility or liability to the Company with respect thereto.  Any
review by the Placement Agent of the Company, the transactions contemplated
hereby or other matters relating to such transactions has been and will be
performed solely for the benefit of the Placement Agent and has not been and
shall not be on behalf of the Company or any other person.  It is understood
that the Placement Agent has not and will not be rendering an opinion to the
Company as to the fairness of the terms of the Offering. Notwithstanding
anything in this Agreement to the contrary, the Company acknowledges that the
Placement Agent may have financial interests in the success of the Offering
contemplated hereby that are not limited to the Placement Fee.  The Company
hereby waives and releases, to the fullest extent permitted by law, any claims
that the Company may have against the Placement Agent with respect to any breach
or alleged breach of fiduciary duty.
 
(e) Payment of the purchase price for, and delivery of, the Shares shall be made
at a closing (the “Closing”) at the offices of Zysman Aharoni Gayer and Sullivan
& Worcester LLP, counsel for the Placement Agent, located at 1290 Avenue of the
Americas, 29th Floor, New York, NY 10104 at 10:00 a.m., local time, as soon as
practicable after the determination of the public offering price of the Shares,
but not later than on February 2, 2012 (such date of payment and delivery being
herein called the “Closing Date”).  All such actions taken at the Closing shall
be deemed to have occurred simultaneously.  No Shares which the Company has
agreed to sell pursuant to this Agreement and the Subscription Agreements shall
be deemed to have been purchased and paid for, or sold by the Company, until
such Shares shall have been delivered to the Investors against payment therefor
by the Investors.  If the Company shall default in its obligations to deliver
the Shares to an Investor whose offer it has accepted, the Company shall
indemnify and hold the Placement Agent harmless against any loss, claim or
damage incurred by the Placement Agent arising from or as a result of such
default by the Company.
 
(f) On or before the Closing Date, each Investor shall pay by wire transfer of
immediately available funds to an account specified by the Company an amount
equal to the product of (x) the number of Shares such Investor has agreed to
purchase and (y) the purchase price thereof as set forth on the cover page of
the Prospectus (as defined below).  On the Closing Date, the Company shall (i)
deliver or cause to be delivered the Shares to the Investors, with such delivery
to be made, if possible, through the facilities of The Depository Trust
Company's DWAC system, and (ii) pay to the Placement Agent (A) the Placement Fee
and (B) the Compensation Warrants.
 

 
-2-

--------------------------------------------------------------------------------

 
 
(g) The Shares shall be registered in such names and in such denominations as
the Placement Agent shall request by written notice to the Company.
 
Section 2. Representations, Warranties and Agreements of the Company.
 
The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date, as follows:
 
(a) Registration Statement. (i)  The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (File No. 333-176636) under the Securities Act,), and such
amendments to such registration statement as may have been required to the date
of this Agreement.  Such registration statement has been declared effective by
the Commission.  Each part of such registration statement, at any given time,
including amendments thereto at such time, the exhibits and any schedules
thereto at such time, the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 under the Securities Act at such time and the documents
and information otherwise deemed to be a part thereof or included therein by
Rule 430A, 430B or 430C under the Securities Act or otherwise pursuant to the
Securities Act at such time, is herein called the “Registration Statement.”  Any
registration statement filed by the Company pursuant to Rule 462(b) under the
Securities Act is called the “Rule 462(b) Registration Statement” and, from and
after the date and time of filing of the Rule 462(b) Registration Statement, the
term “Registration Statement” shall include the Rule 462(b) Registration
Statement.  The Company and the transactions contemplated by this Agreement meet
the requirements and comply with the conditions for the use of Form S-3 under
the Securities Act.  The offering of the Shares by the Company complies with the
applicable requirements of Rule 415 under the Securities Act.  The Company has
complied with all requests of the Commission for additional or supplemental
information.
 
(ii)  No stop order preventing or suspending use of the Registration Statement,
any Preliminary Prospectus or the Prospectus or the effectiveness of the
Registration Statement, has been issued by the Commission, and no proceedings
for such purpose have been instituted or, to the Company’s knowledge, are
contemplated or threatened by the Commission.
 
(iii)  The Company proposes to file with the Commission pursuant to Rule 424
under the Securities Act a final prospectus supplement relating to the Shares
and the Offering in the form heretofore delivered to the Placement Agent.  The
prospectus included in the Registration Statement at the time it was declared
effective by the Commission or in the form in which it has been most recently
filed with the Commission on or prior to the execution and delivery of this
Agreement is hereinafter called the “Base Prospectus.”  The final prospectus
supplement with respect to the Shares and the Offering, in the form in which it
shall be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus.”  Any
preliminary form of Prospectus which is filed or used prior to filing of the
Prospectus is hereinafter called a “Preliminary Prospectus.”  Any reference
herein to the Base Prospectus, any Preliminary Prospectus  or  the Prospectus or
to any amendment or supplement to any of the foregoing shall be deemed to
include any documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act as of the date of such prospectus, and, in the
case of any reference herein to the Prospectus, also shall be deemed to include
any documents incorporated by reference therein, and any supplements or
amendments thereto, filed with the Commission after the date of filing of the
Prospectus under Rule 424(b) under the Securities Act, and prior to the
termination of the offering of the Shares by the Placement Agent.

 
-3-

--------------------------------------------------------------------------------

 
 
                      (iv)  For purposes of this Agreement, all references to
the Registration Statement, the Base Prospectus, any Preliminary Prospectus, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval System (“EDGAR”).  All references in this
Agreement to amendments or supplements to the Registration Statement, the Base
Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to mean
and include the subsequent filing of any document under the Securities Exchange
Act of 1934, as amended (collectively with the rules and regulations promulgated
thereunder, the “Exchange Act”) and which is deemed to be incorporated therein
by reference therein or otherwise deemed to be a part thereof.


(b) Compliance with Registration Requirements.  As of the time of filing of the
Registration Statement or any post-effective amendment thereto, at the time it
became effective (including each deemed effective date with respect to the
Placement Agent pursuant to Rule 430B under the Securities Act) and as of the
Closing Date, the Registration Statement complied and will comply, in all
material respects, with the requirements of the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Each Preliminary Prospectus and the Prospectus, at the
time of filing or the time of first use and as of the Closing Date, complied and
will comply, in all material respects, with the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, that the Company makes no representations or warranty in this
paragraph with respect to any Placement Agent Information (as defined in Section
6).
 
(c) Disclosure Package.  As of the Time of Sale (as defined below) and as of the
Closing Date, neither (A) any Issuer General Free Writing Prospectus(es) (as
defined below) issued at or prior to the Time of Sale, the Prospectus (as
amended or supplemented as of the Time of Sale) and the information included on
Exhibit B hereto, all considered together (collectively, the “Disclosure
Package”), nor (B) any individual Issuer Limited-Use Free Writing Prospectus (as
defined below), when considered together with the Disclosure Package, included
or will include any untrue statement of a material fact or omitted or will omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that the Company makes no representations or warranty in this
paragraph with respect to any Placement Agent Information.  No statement of
material fact included in the Prospectus has been omitted from the Disclosure
Package and no statement of material fact included in the Disclosure Package
that is required to be included in the Prospectus has been omitted
therefrom.  As used in this paragraph and elsewhere in this Agreement:
 

 
(1)
“Time of Sale” with respect to any Investor, means the time of receipt and
acceptance of an executed Subscription Agreement from such Investor.




   
(2)
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act (“Rule 433”), relating to the
Shares in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act.




 
(3)
“Issuer General Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors as
identified on Schedule I hereto, and does not include a “bona fide electronic
road show” as defined in Rule 433.




 
(4)
“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Free Writing Prospectus, including any
“bona fide electronic road show” as defined in Rule 433, that is made available
without restriction pursuant to Rule 433(d)(8)(ii), even though not required to
be filed with the Commission.


 
-4-

--------------------------------------------------------------------------------

 


(d) Conflict with Registration Statement.  Each Issuer Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the
offering and sale of the Shares or until any earlier date that the Company
notified or notifies the Placement Agent, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus including any document
incorporated by reference therein and any prospectus supplement deemed to be a
part thereof that has not been superseded or modified; provided, that the
Company makes no representations or warranty in this paragraph with respect to
any Placement Agent Information.
 
(e) Distributed Materials.        The Company has not, directly or indirectly,
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Shares other than any Preliminary
Prospectus, the Disclosure Package or the Prospectus, and other materials, if
any, permitted under the Securities Act to be distributed and consistent with
Section 3(d) below. The Company will file with the Commission all Issuer Free
Writing Prospectuses in the time required under Rule 433(d) under the Securities
Act. The Company has satisfied or will satisfy the conditions in Rule 433 under
the Securities Act to avoid a requirement to file with the Commission any
electronic road show. The parties hereto agree and understand that the content
of any and all “road shows” related to the offering of the Shares contemplated
hereby is solely the property of the Company.
 
(f) Not an Ineligible Issuer.  (1) At the time of filing the Registration
Statement and (2) at the date hereof and at the Closing Date, the Company was
not, is not and will not be an “ineligible issuer,” as defined in Rule 405 under
the Securities Act, without taking account of any determination by the
Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an ineligible issuer including, without limitation, for purposes of
Rules 164 and 433 under the Securities Act with respect to the offering of the
Shares as contemplated by the Registration Statement.
 
(g) Incorporated Documents.  The documents incorporated by reference in the
Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(h) Due Incorporation.  The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with the corporate power and authority to own its properties and to
conduct its business as currently being carried on and as described in the
Registration Statement, the Disclosure Package and the Prospectus.  The Company
is duly qualified to transact business as a foreign corporation and is in good
standing under the laws of each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, result in any material adverse effect upon, or
material adverse change in, the general affairs, business, operations,
prospects, properties, financial condition, or results of operations of the
Company and the Subsidiaries (as defined below) taken as a whole (a “Material
Adverse Effect”).
 

 
-5-

--------------------------------------------------------------------------------

 


(i) Subsidiaries.  Each subsidiary of the Company (individually a “Subsidiary”
and collectively, the “Subsidiaries”) has been duly incorporated or organized,
is validly existing as a corporation or other legal entity in good standing (or
the foreign equivalent thereof) under the laws of the jurisdiction of its
incorporation or organization, has the corporate power and authority to own its
properties and to conduct its business as currently being carried on and as
described in the Registration Statement, the Disclosure Package and the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership, leasing
or operation of property requires such qualification, except to the extent that
the failure to be so qualified or be in good standing would not result in a
Material Adverse Effect.  All of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and, except
as otherwise described in the Registration Statement, the Disclosure Package and
in the Prospectus, are owned directly by the Company or through its wholly-owned
subsidiaries, free and clear of all liens, encumbrances, equities or
claims.  There is no outstanding option, right or agreement of any kind relating
to the issuance, sale or transfer of any capital stock or other equity
securities of the Subsidiaries to any person or entity except the Company, and
none of the outstanding shares of capital stock or other equity interests of any
Subsidiary was issued in violation of any preemptive or other rights to
subscribe for or to purchase or acquire any securities of any of the
Subsidiaries. Except for its Subsidiaries, the Company owns no beneficial
interest, directly or indirectly, in any corporation, partnership, joint venture
or other business entity.  The Company has no significant subsidiaries (as such
term is defined in Rule 1-02(w) of Regulation S-X promulgated by the Commission)
other than the Subsidiaries listed on Schedule II attached hereto.
 
(j) Capitalization.  The Company has duly and validly authorized capital stock
as set forth in each of the Registration Statement, Disclosure Package and
Prospectus; all outstanding shares of Common Stock of the Company conform, or
when issued will conform, to the description thereof in the Registration
Statement, the Disclosure Package and the Prospectus and have been, or, when
issued and paid for in the manner described herein will be, duly authorized,
validly issued, fully paid and non-assessable; and except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, the issuance
of the Shares to be purchased from the Company hereunder is not subject to
preemptive or other similar rights, or any restriction upon the voting or
transfer thereof pursuant to applicable law or the Company’s Articles of
Incorporation, Bylaws or governing documents or any agreement to which the
Company is a party or by which it may be bound.
 
(k) Authorization, Issuance.  All corporate action required to be taken by the
Company for the authorization, issuance and sale of the Shares has been duly and
validly taken.  The Shares have been duly and validly authorized. When the
Shares have been issued and delivered against payment therefor as provided
herein, the Shares, when so issued and sold, will be duly and validly issued,
fully paid and non-assessable and the Investors or other persons in whose names
Shares are registered will acquire good and valid title to such Shares free and
clear of all liens, encumbrances, equities, preemptive rights and other claims.
The Shares will conform in all material respects to the description thereof
contained in the Registration Statement, the Disclosure Package and the
Prospectus.  No further approval or authority of the shareholders or the Board
of Directors of the Company will be required for the issuance and sale of the
Shares as contemplated herein and in the Subscription Agreements.  Except as
disclosed in each of the Disclosure Package and Prospectus, there are no
outstanding subscriptions, rights, warrants, options, calls, convertible
securities, commitments of sale or rights related to or entitling any person to
purchase or otherwise to acquire any shares of, or any security convertible into
or exchangeable or exercisable for, the capital stock of, or other ownership
interest in, the Company, except for such options or rights as may have been
granted by the Company to employees, directors or consultants pursuant to its
stock option or stock purchase plans or have previously been disclosed in
writing to the Placement Agent or its counsel.
 

 
-6-

--------------------------------------------------------------------------------

 


(l) No Registration Rights. Other than as has previously been disclosed in
writing to the Placement Agent or its counsel, neither the filing of the
Registration Statement nor the offering or sale of the Shares as contemplated by
this Agreement gives rise to any rights, other than those which have been waived
or satisfied, for or relating to the registration of any shares of Common Stock
or other securities of the Company.
 
(m) Due Authorization and Enforceability. This Agreement and each Subscription
Agreement have been duly authorized, executed and delivered by the Company, and
each constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
 
(n) No Violation.  Neither the Company nor any of the Subsidiaries is in breach
or violation of or in default (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, or constitute
a default) (i) under the provisions of its Certificate of Incorporation, Bylaws
or other governing documents or (ii) except as set forth in the Registration
Statement, the Disclosure Package and the Prospectus, in the performance or
observance of any term, covenant, obligation, agreement or condition contained
in any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company or any of the Subsidiaries is a
party or by which any of them or any of their properties may be bound or
affected, or (iii) in the performance or observance of any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company, the Subsidiaries or any of their respective
properties (including, without limitation, those administered by the Food and
Drug Administration of the U.S. Department of Health and Human Services (the
“FDA”) or by any foreign, federal, state or local regulatory authority
performing functions similar to those preformed by the FDA), except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
would not result in a Material Adverse Effect.
 
(o) No Conflict.  Except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus (and specifically including the
information set forth under the caption "Risk Factors" in the prospectus
supplement included in the Prospectus), the execution, delivery and performance
by the Company of this Agreement and each Subscription Agreement and the
consummation of the transactions herein contemplated, including the issuance and
sale by the Company of the Shares, will not conflict with or result in a breach
or violation of, or constitute a default under (nor constitute any event which
with notice, lapse of time or both would result in any breach or violation of or
constitute a default under) (i) the provisions of the Certificate of
Incorporation, Bylaws or other governing documents of the Company or any of the
Subsidiaries, (ii) any material indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any material license,
lease, contract or other agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which any of them or any of their respective
properties may be bound or affected, or (iii) any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company or any of the Subsidiaries.
 
(p) No Consents Required.  No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, approval of the stockholders of the Company), is required in
connection with the issuance and sale of the Shares or the consummation by the
Company of the transactions contemplated hereby other than (i) as may be
required under the Securities Act, and (ii) under the rules and regulations of
the Financial Industry Regulatory Authority (“FINRA”).  The Company has full
power and authority to enter into this Agreement and each Subscription Agreement
and to authorize, issue and sell the Shares as contemplated by this Agreement
and each Subscription Agreement.
 

 
-7-

--------------------------------------------------------------------------------

 


(q) Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Disclosure Package, (a) neither the Company nor any
of its subsidiaries has incurred any material liability or obligation, direct or
contingent, or entered into any material transaction not in the ordinary course
of business; (b) neither the Company nor any of its subsidiaries has purchased
any of the Company's outstanding capital stock, or declared, paid or otherwise
made any dividend or distribution of any kind on the Company's capital stock;
(c) there has not been any change in the capital stock (other than a change in
the number of outstanding shares of Common Stock due to the issuance of such
share of Common Stock upon the exercise of outstanding options or warrants), or
material change in the short−term debt or long−term debt of the Company and its
Subsidiaries or any issue of options, warrants, convertible securities or other
rights to purchase the capital stock (other than grants of stock options under
the Company’s stock option plans existing on the date hereof) of the Company, or
(d) there has not been any material adverse change, or any development involving
a prospective material adverse change, in the business, properties, management,
financial condition or results of operations of the Company and the
Subsidiaries, taken as a whole, from that set forth in the Disclosure Package
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement).
 
(r) Permits.  The Company and each of the Subsidiaries possess all necessary
licenses, authorizations, consents and approvals and have made all necessary
filings required under any federal, state, local or foreign law, regulation or
rule (including, without limitation, those from the FDA and any other foreign,
federal, state or local government or regulatory authorities performing
functions similar to those performed by the FDA) in order to conduct its
business.  Neither the Company nor any of the Subsidiaries is in violation of,
or in default under, or has received notice of any proceedings relating to
revocation or modification of, any such license, authorization, consent or
approval.  The Company and each of the Subsidiaries is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders or decrees.
 
(s) Legal Proceedings. There are no legal or governmental proceedings pending
or, to the Company’s knowledge, threatened or contemplated to which the Company
or any of the Subsidiaries is or would be a party or of which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or before or by any self-regulatory
organization or other non-governmental regulatory authority, except (i) as
described in the Registration Statement, the Disclosure Package and the
Prospectus, (ii) any such proceeding, which if resolved adversely to the Company
or any Subsidiary, would not result in a judgment, decree or order having,
individually or in the aggregate, a Material Adverse Effect or (iii) any such
proceeding that would not prevent or materially and adversely affect the ability
of the Company to consummate the transactions contemplated hereby.  The
Disclosure Package contains in all material respects the same description of the
foregoing matters contained in the Prospectus.
 
(t) Statutes; Contracts.  There are no statutes or regulations applicable to the
Company or contracts or other documents of the Company which are required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or filed as exhibits to the Registration Statement by the Securities
Act which have not been so described or filed.
 
(u) Independent Accountants.  McGladrey & Pullen, LLP, who has audited the
financial statements of the Company and the Subsidiaries, is an independent
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)) with respect to the
Company within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States).
 

 
-8-

--------------------------------------------------------------------------------

 


(v) Financial Statements.  The financial statements of the Company, together
with the related schedules and notes thereto, set forth or incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects (i) the consolidated financial condition of the Company
and the Subsidiaries, taken as a whole, as of the dates indicated and (ii) the
consolidated results of operations, stockholders’ equity and changes in cash
flows of the Company and the Subsidiaries, taken as a whole, for the periods
therein specified; and such financial statements and related schedules and notes
thereto have been prepared in conformity with generally accepted accounting
principles as in effect in the United States, consistently applied throughout
the periods involved (except as otherwise stated therein and subject, in the
case of unaudited financial statements, to the absence of footnotes and normal
year-end adjustments).  There are no other financial statements (historical or
pro forma) that are required to be included in the Registration Statement, the
Disclosure Package and the Prospectus; and the Company and the Subsidiaries do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not disclosed in the Registration
Statement, the Disclosure Package and the Prospectus; and all disclosures
contained in the Registration Statement, the Disclosure Package and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply with Regulation G
of the Exchange Act and Item 10(e) of Regulation S-K of the Commission, to the
extent applicable, and present fairly the information shown therein and the
Company’s basis for using such measures.
 
(w) The Company and its subsidiaries are in compliance, to the extent required
by applicable law, in all material respects with all U.S. Food Safety Laws (as
defined below).  No action has been filed or, to the knowledge of the Company,
threatened against the Company and/or any of its Subsidiaries alleging a
violation of any such Food Safety Laws; and there are no pending or, to the
knowledge of the Company, threatened investigations of the Company or any of its
Subsidiaries regarding any potential violation of any Food Safety Laws.    The
Company and its Subsidiaries have not produced, sold, marketed or distributed
products that are “adulterated,” “misbranded” or otherwise unfit for human
consumption and have not otherwise produced, sold, marketed or distributed
consumer products in a manner that does not comply in all material respects with
applicable Food Safety Laws.    When used herein, the term Food Safety Laws
shall mean all applicable laws relating to the use, manufacture, processing,
handling, storage, packaging, licensing, labeling, distribution, marketing,
advertising, or sale of any food or food product, including functional food and
dietary supplements, including the U.S. Federal Food, Drug and Cosmetic Act (as
amended), regulations of the FDA and United States Department of Agriculture
(“USDA”), guidance documents issued by FDA and USDA, and all similar applicable
laws in each other jurisdiction where the products of the Company and its
subsidiaries are sold.
 
(x) Not an Investment Company.  Neither the Company nor any of the Subsidiaries
is or, after giving effect to the offering and sale of the Shares and the
application of the proceeds thereof as described in the Prospectus, will be
required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.
 
(y) Good Title to Property.  The Company and each of the Subsidiaries has good
and valid title to all property (whether real or personal) described in the
Registration Statement, the Disclosure Package and the Prospectus as being owned
by each of them, in each case free and clear of all liens, claims, security
interests, other encumbrances or defects except such as are described in the
Registration Statement, the Disclosure Package and the Prospectus and those that
would not, individually or in the aggregate materially and adversely affect the
value of such property and do not materially and adversely interfere with the
use made and proposed to be made of such property by the Company and the
Subsidiaries.  All of the property described in the Registration Statement, the
Disclosure Package and the Prospectus as being held under lease by the Company
or a Subsidiary is held thereby under valid, subsisting and enforceable leases,
without any liens, restrictions, encumbrances or claims, except those that,
individually or in the aggregate, are not material and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries.
 

 
-9-

--------------------------------------------------------------------------------

 


(z) Intellectual Property Rights.  The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
inventions, patent applications, patents, trademarks (both registered and
unregistered), tradenames, copyrights, trade secrets and other proprietary
information described in the Registration Statement, the Disclosure Package and
the Prospectus as being owned or licensed by them or which are necessary for the
conduct of their respective businesses (collectively, “Intellectual Property”),
except where the failure to own, license or have such rights would not,
individually or in the aggregate, result in a Material Adverse Effect.  Except
as described in the Registration Statement, the Disclosure Package and the
Prospectus (i) there are no third parties who have or, to the Company’s
knowledge, will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company; (ii) to the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property; (iii) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to, or the validity,
enforceability, or scope of, any Intellectual Property owned by or licensed to
the Company, and the Company is unaware of any facts which could form a
reasonable basis for any such claim; (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company or any of the Subsidiaries infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any facts which could form a reasonable
basis for any such claim; (v) to the Company’s knowledge, there is no patent or
patent application that contains claims that interfere with the issued or
pending claims of any of the Intellectual Property; and (vi) to the Company’s
knowledge, there is no prior art that may render any patent owned by the Company
invalid, nor is there any prior art known to the Company that may render any
patent application owned by the Company unpatentable.
 
(aa) Taxes.  The Company and each of the Subsidiaries has timely filed all
material federal, state, local and foreign income and franchise tax returns (or
timely filed applicable extensions therefore) that have been required to be
filed and are not in default in the payment of any taxes which were payable
pursuant to said returns or any assessments with respect thereto, other than any
which the Company or any of the Subsidiaries is contesting in good faith and for
which adequate reserves have been provided and reflected in the Company’s
financial statements included in the Registration Statement, the Disclosure
Package and the Prospectus.  Neither the Company nor any of its Subsidiaries has
any tax deficiency that has been or, to the knowledge of the Company, might be
asserted or threatened against it that would result in a Material Adverse
Effect.
 
(bb) Insurance.  The Company and each of the Subsidiaries maintains insurance in
such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries.  All such insurance is
fully in force on the date hereof and will be fully in force as of the Closing
Date.  Neither the Company nor any of the Subsidiaries has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
(cc) Accounting Controls.  The Company and each of the Subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as in effect in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
 
-10-

--------------------------------------------------------------------------------

 


(dd) Disclosure Controls.  The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement; and (iii) such disclosure controls and procedures are
effective to perform the functions for which they were established. There are no
significant deficiencies and material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data to management and the Board of
Directors. The Company is not aware of any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
 
(ee) Corrupt Practices.  Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
without limitation any director, officer, agent or employee of the Company or
its Subsidiaries has, directly or indirectly, while acting on behalf of the
Company or its Subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any other unlawful
payment.
 
(ff) No Price Stabilization.  Neither the Company nor any of the Subsidiaries
nor, to the Company’s knowledge, any of their respective officers, directors,
affiliates or controlling persons has taken or will take, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
 
(gg) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company on the other hand which is
required to be described in the Registration Statement, the Disclosure Package
and the Prospectus which has not been so described. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees of indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any member of
their respective immediate families, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. The Company has not, in
violation of the Sarbanes Oxley Act, directly or indirectly, extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer of the Company.
 
(hh) Sarbanes-Oxley Act.  The Company, and to its knowledge all of the Company’s
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act and any related rules and regulations promulgated by the Commission.
 
(ii) Brokers Fees.  Other than in connection with the Reg D Offering, neither
the Company nor any of the Subsidiaries is a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against the Company or the Subsidiaries or the Placement Agent
for a brokerage commission, finder’s fee or other like payment in connection
with the offering and sale of the Shares.
 

 
-11-

--------------------------------------------------------------------------------

 


(jj) Exchange Act Requirements. The Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act during the preceding 12 months (except to the extent that
Section 15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g)
of the Exchange Act, which shall be governed by the next clause of this
sentence); and the Company has filed in a timely manner all reports required to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act since January
1, 2009, except where the failure to timely file could not reasonably be
expected individually or in the aggregate to have a Material Adverse Effect.
 
(kk) FINRA Affiliations.  To the Company’s knowledge, there are no affiliations
or associations between (i) any member of FINRA and (ii) the Company or any of
the Company’s officers, directors or 5% or greater security holders or any
beneficial owner of the Company’s unregistered equity securities that were
acquired at any time on or after the one hundred eightieth (180th) day
immediately preceding the date the Registration Statement was initially filed
with the Commission, except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus.
 
(ll) Compliance with Environmental Laws.  The Company and the Subsidiaries (a)
are in compliance with any and all applicable foreign, federal, state and local
laws, orders, rules, regulations, directives, decrees and judgments relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (b)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) are
in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, result in a Material Adverse Effect.  There
are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which would, individually or in the
aggregate, result in a Material Adverse Effect.
 
(mm) No Labor Disputes.  Neither the Company nor any Subsidiary is engaged in
any unfair labor practice; except for matters that would not, individually or in
the aggregate, result in a Material Adverse Effect.  (i) There is (A) no unfair
labor practice complaint pending or, to the Company’s knowledge after due
inquiry, threatened against the Company or any Subsidiary before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or threatened, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the Company’s
knowledge after due inquiry, threatened against the Company or any Subsidiary
and (C) no union representation dispute currently existing concerning the
employees of the Company or any Subsidiary, and (ii) to the Company’s knowledge
no union organizing activities are currently taking place concerning the
employees of the Company or any Subsidiary.  The Company has at all times been,
and is currently, in compliance in all respects with all federal, state, local
or foreign law relating to discrimination in the hiring, promotion or pay of
employees or any applicable wage or hour laws concerning the employees of the
Company or any Subsidiary, except where the failure to be in such compliance
would not, individually or in the aggregate, result in a Material Adverse
Effect.
 

 
-12-

--------------------------------------------------------------------------------

 


(nn) ERISA.  The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
 
(oo) Exchange Act Registration.  The Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is quoted on the OTC Bulleting Board, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the OTC Bulletin Board, nor has the Company
received any notification that the Commission or FINRA is contemplating
terminating such registration or listing.
 
(pp) PFIC Status.  The Company is not, for the taxable year ended January 1,
2011, and upon consummation of the transactions described hereby and the
application of the proceeds as described in the Registration Statement, the
Disclosure Package and the Prospectus is not expected to become, a Passive
Foreign Investment Company within the meaning of Section 1297 of the Internal
Revenue Code, as amended.
 
(qq) Statistical or Market-Related Data.  Any statistical, industry-related and
market-related data included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus, are based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.
 
(rr) Descriptions of Documents.  The statements set forth in each of the
Registration Statement, the Disclosure Package and the Prospectus describing the
Shares and this Agreement, insofar as they purport to describe the provisions of
the laws and documents referred to therein, are accurate, complete and fair in
all material respects.
 
(ss) Money Laundering Laws.  The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or to the knowledge of the Company,
threatened.
 
(tt) OFAC.  Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity that, to the Company’s knowledge, will use such proceeds, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
(uu)           Any clinical studies being conducted by or on behalf of the
Company is not, and will not, be in support of an investigational new drug
application (IND) with the intent of producing or marketing a pharmaceutical
product; any such clinical studies are being performed in support of claims
being made for dietary supplement or nutraceutical consumer products, which
would be marketed and sold under the Dietary Supplement Health and Education Act
(DSHEA) of 1994.
 

 
-13-

--------------------------------------------------------------------------------

 


(vv)           To the Company’s best knowledge the subscribers in the Reg D
Offering have not become interested in the Reg D Offering as a result of any
registration statement of the Company filed with the Commission or any other
securities agency or regulator, nor has the Company attempted to induce any
subscriber in the Reg D Offering through any such registration statement.
 
Any certificate signed by any officer of the Company or a Subsidiary and
delivered to the Placement Agent or to counsel for the Placement Agent in
connection with the offering of the Shares shall be deemed a representation and
warranty by the Company (and not such officer in an individual capacity) to the
Placement Agent and the Investors as to the matters covered thereby.
 
Section 3. Covenants.
 
The Company covenants and agrees with the Placement Agent as follows:
 
(a) Reporting Obligations; Exchange Act Compliance.  The Company will (i) file
the Preliminary Prospectus, if any, and the Prospectus with the Commission
within the time periods specified by Rule 424(b) and Rules 430A, 430B and 430C,
as applicable under the Securities Act, (ii) file any Issuer Free Writing
Prospectus to the extent required by Rule 433 under the Securities Act, if
applicable, (iii) file promptly all reports required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange
Act subsequent to the date of the Prospectus and during such period as the
Prospectus would be required by law to be delivered  (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule)
(the “Prospectus Delivery Period”), and (iv) furnish copies of each Issuer Free
Writing Prospectus, if any, (to the extent not previously delivered) to the
Placement Agent prior to 11:00 a.m. Eastern time, on the second business day
next succeeding the date of this Agreement in such quantities as the Placement
Agent shall reasonably request.
 
(b) Abbreviated Registration Statement.  If the Company elects to rely upon Rule
462(b) under the Securities Act, the Company shall file a registration statement
under Rule 462(b) with the Commission in compliance with Rule 462(b) by 8:00
a.m., Eastern time, on the business day next succeeding the date of this
Agreement, and the Company shall at the time of filing either pay to the
Commission the filing fee for such Rule 462(b) registration statement or give
irrevocable instructions for the payment of such fee pursuant to the Rules and
Regulations.
 
(c) Amendments or Supplements.  The Company will not, during the
Prospectus Delivery Period in connection with the Offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
Prospectus unless a copy thereof shall first have been submitted to the
Placement Agent within a reasonable period of time prior to the filing thereof
and the Placement Agent shall not have reasonably objected thereto in good
faith.
 
(d) Free Writing Prospectuses.  The Company will (i) not make any offer relating
to the Shares that would constitute an “issuer free writing prospectus” (as
defined in Rule 433) or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 under the Securities Act) required to be
filed by the Company with the Commission under Rule 433 under the Securities Act
unless the Placement Agent approves its use in writing prior to first use (each,
a “Permitted Free Writing Prospectus”); provided that the prior written consent
of the Placement Agent hereto shall be deemed to have been given in respect of
the Issuer Free Writing Prospectus(es) included in Schedule I hereto, (ii) treat
each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus,
(iii) comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any Issuer Free Writing Prospectus, including the requirements
relating to timely filing with the Commission, legending and record keeping and
(iv) not take any action that would result in the Placement Agent or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of such
Placement Agent that such Placement Agent otherwise would not have been required
to file thereunder. The Company will satisfy the conditions in Rule 433 under
the Securities Act to avoid a requirement to file with the Commission any
electronic road show.
 

 
-14-

--------------------------------------------------------------------------------

 


(e) Notice to Placement Agent.  The Company will notify the Placement Agent
promptly, and will, if requested, confirm such notification in writing, of: (i)
the receipt of any comments of, or requests for additional information from, the
Commission; (ii) the time and date of any filing of any post-effective amendment
to the Registration Statement or any amendment or supplement to the Disclosure
Package or the Prospectus, (iii) the time and date when any post-effective
amendment to the Registration Statement becomes effective; (iv) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement, or any post-effective amendment thereto or any order
preventing or suspending the use of any Preliminary Prospectus, the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus, or the initiation
of any proceedings for that purpose or the threat thereof; (v) of receipt by the
Company of any notification with respect to any suspension or the approval of
the Shares from any securities exchange upon which it is listed for trading or
included or designated for quotation, or the initiation or threatening of any
proceeding for such purpose.  The Company will use its reasonable best efforts
to prevent the issuance or invocation of any such stop order or suspension by
the Commission and, if any such stop order or suspension is so issued or
invoked, to obtain as soon as possible the withdrawal or removal thereof.
 
(f) Filing of Amendments or Supplements. If, during the Prospectus Delivery
Period, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus (or, if the Prospectus is not
yet available to prospective purchasers, the Disclosure Package) in order to
make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) is delivered to an Investor, not misleading,
or if, in the opinion of counsel for the Placement Agent, it is necessary to
amend or supplement the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package) to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Placement Agent, either amendments or supplements to the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) so that the statements in the Prospectus
(or, if the Prospectus is not yet available to prospective purchasers, the
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the Disclosure Package) is delivered to an Investor, be
misleading or so that the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package), as amended or supplemented,
will comply with law. If at any time following issuance of an Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus conflicted or would conflict with
the information contained in the Registration Statement relating to the Shares
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company promptly will notify the Placement Agent and will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
 
(g) Delivery of Copies.  The Company will deliver promptly to the Placement
Agent and its counsel such number of the following documents as the Placement
Agent shall reasonably request:  (i) conformed copies of the Registration
Statement as originally filed with the Commission and each amendment thereto (in
each case excluding exhibits), (ii) copies of any Preliminary Prospectus or
Issuer Free Writing Prospectus, (iii) during the Prospectus Delivery Period,
copies of the Prospectus (or any amendments or supplements thereto); (iii) any
document incorporated by reference in the Prospectus (other than any such
document that is filed with the Commission electronically via EDGAR or any
successor system) and (iv) all correspondence to and from, and all documents
issued to and by, the Commission in connection with the registration of the
Shares under the Securities Act.
 
(h) Earnings Statement.                                          As soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, the Company will make generally available to
holders of its securities and deliver to the Placement Agent, an earnings
statement of the Company (which need not be audited) that will satisfy the
provisions of Section 11(a) and Rule 158 of the Securities Act.
 

 
-15-

--------------------------------------------------------------------------------

 


(i) Use of Proceeds.  The Company will apply the net proceeds from the sale of
the Shares in the manner set forth in the Registration Statement, Disclosure
Package and the Prospectus under the heading “Use of Proceeds”.
 
(j) Public Communications.  Prior to the Closing Date, the Company will not
issue any press release or other communication directly or indirectly or hold
any press conference with respect to the Company, its condition, financial or
otherwise, or the earnings, business, operations or prospects of any of them, or
the offering of the Shares, without the prior written consent of the Placement
Agent, unless in the reasonable judgment of the Company and its counsel, and
after notification to the Placement Agent, such press release or communication
is required by law, in which case the Company shall use its reasonable best
efforts to allow the Placement Agent reasonable time to comment on such release
or other communication in advance of such issuance.
 
(k) Stabilization.                               The Company will not take
directly or indirectly any action designed, or that might reasonably be expected
to cause or result in, or that will constitute, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.
 
(l) Transfer Agent.  The Company shall engage and maintain, at its expense, a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Shares.
 
(m) Investment Company Act.  The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company to register as an investment company under the
Investment Company Act.
 
(n) Sarbanes-Oxley Act.  The Company will comply with all effective applicable
provisions of the Sarbanes Oxley Act.
 
(o) Periodic Reports.  The Company will file with the Commission such periodic
and other reports as required by the Exchange Act.
 
(p) Listing.  The Company will use its reasonable best efforts to maintain the
quotation of the Shares on the OTC Bulletin Board.
 
Section 4. Conditions of Placement Agent’s Obligations.
 
The obligations of the Placement Agent hereunder are subject to the following
conditions:
 
(a) Filings with the Commission.  The Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) under the Securities Act at or before 5:30
p.m., Eastern time, on the second full business day after the date of this
Agreement (or such earlier time as may be required under the Securities Act).
 
(b) Abbreviated Registration Statement.  If the Company has elected to rely upon
Rule 462(b), the registration statement filed under Rule 462(b) shall have
become effective under the Securities Act by 8:00 a.m., Eastern time, on the
business day next succeeding the date of this Agreement.
 
(c) No Stop Orders.  Prior to the Closing: (i) no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
Securities Act and no proceedings initiated under Section 8(d) or 8(e) of the
Securities Act for that purpose shall be pending or threatened by the
Commission, and (ii) any request for additional information on the part of the
Commission (to be included in the Registration Statement, the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus or otherwise)
shall have been complied with to the reasonable satisfaction of the Placement
Agent.
 

 
-16-

--------------------------------------------------------------------------------

 


(d) Action Preventing Issuance.  No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Shares; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date which would prevent the issuance or sale
of the Shares.
 
(e) Objection of Placement Agent.  No Prospectus or amendment or supplement to
the Registration Statement shall have been filed to which the Placement Agent
shall have objected in writing.  The Placement Agent shall not have advised the
Company that the Registration Statement, the Disclosure Package or the
Prospectus, or any amendment thereof or supplement thereto, or any Issuer Free
Writing Prospectus contains an untrue statement of fact which, in its opinion,
is material, or omits to state a fact which, in its opinion, is material and is
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(f) No Material Adverse Change.  (i)  Prior to the Closing, there shall not have
occurred any change, or any development involving a prospective change, in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company from that set forth in the Disclosure Package and the Prospectus
that, in the Placement Agent’s judgment, is material and adverse and that makes
it, in the Placement Agent’s judgment, impracticable to market the Shares on the
terms and in the manner contemplated in the Disclosure Package.
 
(ii)  There shall not have occurred any of the following:  (i) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange, the NASDAQ Stock Market, the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, US Alternext LLC or the over the
counter market or the establishing on such exchanges or market by the SEC or by
such exchanges or markets of minimum or maximum prices that are not in force and
effect on the date hereof; (ii) a suspension or material limitation in trading
in the Company’s securities on the OTC Bulletin Board or any other exchange or
market or the establishing on any such market or exchange by the SEC or by such
market of minimum or maximum prices that are not in force and effect on the date
hereof; (iii) a general moratorium on commercial banking activities declared by
either federal or any state authorities; (iv) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war, which in the Placement Agent’s judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares in the manner contemplated in the Prospectus; or (v) any calamity
or crisis, change in national, international or world affairs, act of God,
change in the international or domestic markets, or change in the existing
financial, political or economic conditions in the United States or elsewhere,
that in the Placement Agent’s judgment makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares in the manner
contemplated in each of the Disclosure Package and the Prospectus.
 
(g) Representations and Warranties.  Each of the representations and warranties
of the Company contained herein shall be true and correct when made and on and
as of the Closing Date, as if made on such date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date), and all covenants and agreements
herein contained to be performed on the part of the Company and all conditions
herein contained to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with.
 
(h) Opinion of Counsel to the Company.  The Placement Agent shall have received
from Sichenzia Ross Friedman Ference LLP such counsel’s written opinion,
addressed to the Placement Agent and the Investors and dated the Closing Date,
in form and substance as is set forth on Exhibit C attached hereto.  Such
counsel shall also have furnished to the Placement Agent a written statement,
addressed to the Placement Agent and dated the Closing Date, in form and
substance as set forth in Exhibit D attached hereto.
 

 
-17-

--------------------------------------------------------------------------------

 


(i) Officer’s Certificate.  The Placement Agent shall have received on the
Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive or chief operating officer and the chief
financial officer or chief accounting officer of the Company to the effect that:
 
(i) each of the representations, warranties and agreements of the Company in
this Agreement were true and correct when originally made and are true and
correct as of the Time of Sale and the Closing Date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date); and the Company has complied
with all agreements and satisfied all the conditions on its part required under
this Agreement to be performed or satisfied at or prior to the Closing Date;
 
(ii) subsequent to the respective dates as of which information is given in the
Disclosure Package, there has not been (A) a material adverse change or any
development involving a prospective material adverse change in the general
affairs, business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, (B) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business, (C)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or the Subsidiaries,
except obligations incurred in the ordinary course of business, (D) except as
disclosed in the Disclosure Package and in the Prospectus, any change in the
capital stock (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares upon the exercise of outstanding options or
warrants) or any material change in the short term or long term indebtedness of
the Company or any of the Subsidiaries taken as a whole, (E) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any of the Subsidiaries or (F) any loss or damage (whether or not
insured) to the property of the Company or any of its Subsidiaries which has
been sustained or will have been sustained which has had or is reasonably likely
to result in a Material Adverse Effect;
 
(iii) no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the Shares
for offering or sale, nor suspending or preventing the use of the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus shall have been
issued, and no proceedings for that purpose shall be pending or to their
knowledge, threatened by the Commission or any state or regulatory body; and
 
(iv) the signers of said certificate have reviewed the Registration Statement,
the Disclosure Package and the Prospectus, and any amendments thereof or
supplements thereto (and any documents filed under the Exchange Act and deemed
to be incorporated by reference into the Disclosure Package and the Prospectus),
and (A) (i) each part of the Registration Statement and any amendment thereof do
not and did not contain when the Registration Statement (or such amendment)
became effective, any untrue statement of a material fact or omit to state, and
did not omit to state when the Registration Statement (or such amendment) became
effective, any material fact required to be stated therein or necessary to make
the statements therein not misleading and (ii) as of the Time of Sale, neither
the Disclosure Package nor any individual Issuer Limited Use Free Writing
Prospectus, when considered together with the Disclosure Package, contained any
untrue statement of material fact or omits to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading and (iii) the Prospectus, as amended or supplemented,
does not and did not contain, as of its issue date and as of the Closing Date,
any untrue statement of material fact or omit to state and did not omit to state
as of such date, a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and (B)
since the Time of Sale, there has occurred no event required to be set forth in
an amendment or supplement to the Registration Statement, the Disclosure Package
or the Prospectus which has not been so set forth and there has been no document
required to be filed under the Exchange Act that upon such filing would be
deemed to be incorporated by reference in to the Disclosure Package and into the
Prospectus that has not been so filed.
 

 
-18-

--------------------------------------------------------------------------------

 


(j) Secretary’s Certificate.  On the Closing Date, the Company shall have
furnished to the Placement Agent a Secretary’s Certificate of the Company.
 
(k) No FINRA Objection.  FINRA shall not have raised any objection with respect
to the fairness and reasonableness of the placement agency terms and
arrangements relating to the issuance and sale of the Shares; provided that if
any such objection is raised, the Company and the Placement Agent shall
negotiate promptly and in good faith appropriate modifications to such placement
agency terms and arrangements in order to satisfy such objections.
 
(l) Cold Comfort Letter.  At the time this agreement is executed, and at the
Closing, the Placement Agent shall have received a cold comfort letter,
addressed to the Placement Agent and in form and substance satisfactory in all
respects to the Placement Agent from McGladrey & Pullen, LLP dated,
respectively, as of the date of this agreement and as of the Closing.
 
(m) Lock Up.
 
(i) The Company has caused its directors and holders of 10% or more of its
outstanding share capital to enter into a letter agreement (“Letter Agreement”),
substantially in the form attached hereto as Exhibit F that provides subject to
specified exceptions, without the prior written consent of the Placement Agent,
they will not, during the period beginning on the date of the pricing of this
offering and ending on April 30, 2012: (i) offer, sell, contract to sell,
hypothecate, pledge or otherwise dispose of (or enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise), directly or indirectly, any shares of our common stock
or securities convertible, exchangeable or exercisable into shares of our common
stock; or (ii) establish or increase a put equivalent position or liquidate or
decrease a call equivalent position with respect to any shares of our common
stock or securities convertible, exchangeable or exercisable into share of our
common stock.
 
(n) Additional Documents.  Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested for the purpose
of enabling it to pass upon the issuance and sale of the Shares as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
(o)           Other Filings with the Commission.  The Company shall have
prepared and filed with the Commission a Current Report on Form 8-K with respect
to the transactions contemplated hereby, including as an exhibit thereto this
Agreement and any other documents relating thereto.


If any condition specified in this Section 4 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 5 and Section 7 shall at all times be effective and
shall survive such termination.



 
-19-

--------------------------------------------------------------------------------

 


Section 5. Indemnification and Contribution.


(a) Indemnification of the Placement Agent.  The Company agrees to indemnify,
defend and hold harmless the Placement Agent, its directors and officers, and
each person, if any, who controls such Placement Agent within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
the successors and assigns of all of the foregoing persons, from and against any
loss, damage, claim or liability, which, jointly or severally, the Placement
Agent or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise, (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such loss,
damage, claim or liability (or actions in respect thereof as contemplated below)
arises out of or is based upon: (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (ii) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing Prospectus
or the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; and, in the case of (i) and (ii)
above, to reimburse the Placement Agent and each such controlling person for any
and all reasonable expenses (including reasonable fees and disbursements of
counsel) as such expenses are incurred by such Placement Agent or such
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity shall not apply to any
loss, claim, damage, liability or expense to the extent, but only to the extent,
it arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in or omitted from, and in conformity
with information concerning the Placement Agent furnished in writing by or on
behalf of the Placement Agent to the Company expressly for use therein, which
information the parties hereto agree is limited to the Placement Agent
Information (as defined in Section 6), (iii) any untrue statement or alleged
untrue statement made by the Company in Section 2 and/or Section 3 hereof or the
failure by the Company to perform when and as required any agreement or covenant
contained herein or (iv) any untrue statement or alleged untrue statement of any
material fact contained in any audio or visual materials provided to Investors
by or with the approval of the Company or based upon written information
furnished by or on behalf of the Company with its approval including, without
limitation, slides, videos, films or tape recordings used in any road show or
investor presentations made to investors by the Company (whether in person or
electronically) or in connection with the marketing of the Shares.
 
(b) Notice and Procedures.  If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company ( the “indemnifying party”)
pursuant to subsection (a) of this Section 5, such indemnified party shall
promptly notify such indemnifying party in writing of the institution of such
Proceeding and such indemnifying party shall assume the defense of such
Proceeding, including the employment of counsel reasonably satisfactory to such
indemnified party and payment of all fees and expenses; provided, however, that
the omission to so notify such indemnifying party shall not relieve such
indemnifying party from any liability which such indemnifying party may have to
any indemnified party or otherwise, except to the extent the indemnifying party
does not otherwise learn of the Proceeding and such failure results in the
forfeiture by the indemnifying party of substantial rights or defenses. The
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by the indemnifying party in
connection with the defense of such Proceeding, (ii) the indemnifying party
shall not have, within a reasonable period of time in light of the
circumstances, employed counsel to defend such Proceeding or (iii) such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from, additional to or in
conflict with those available to such indemnifying party, in any of which events
such reasonable fees and expenses shall be borne by such indemnifying party and
paid as incurred (it being understood, however, that such indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to any local counsel) in any one Proceeding or series of related
Proceedings in the same jurisdiction representing the indemnified parties who
 

 
-20-

--------------------------------------------------------------------------------

 
 
are parties to such Proceeding). An indemnifying party shall not be liable for
any settlement of any Proceeding (including by consent to the entry of any
judgment) effected without its written consent but, if settled with its written
consent or if there be a final judgment for the plaintiff, such indemnifying
party agrees to indemnify and hold harmless the indemnified party or parties
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel (which fees and expenses shall be reasonably
documented) as contemplated by the second sentence of this Section 5(b), then
the indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 90 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have fully reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault or culpability or a
failure to act by or on behalf of such indemnified party.
 
(c) Contribution.  If the indemnification provided for in this Section 5 is
unavailable to an indemnified party under subsection (a) of this Section 5 or
insufficient to hold an indemnified party harmless in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
applicable indemnifying party shall, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages, liabilities or expenses referred to
in subsection (a) above, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Placement
Agent on the other from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the indemnifying party or
parties on the one hand and the indemnified party or parties on the other hand
in connection with the statements or omissions that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other hand shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Shares (before deducting expenses) received by the Company and the total
Placement Fee received by the Placement Agent, in each case as set forth on the
cover of the Prospectus, bear to the aggregate public offering price of the
Shares.  The relative fault of the Company on the one hand and the Placement
Agent on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or by the Placement Agent, on the
other hand, and the parties’ relevant intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission.  The
Company and the Placement Agent agree that it would not be just and equitable if
contribution pursuant to this subsection (c) were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this Section
5(c).  The amount paid or payable by an indemnified party as a result of the
losses, claims, damages or liabilities referred to in the first sentence of this
Section 5(c) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
against any action or claim which is the subject of this Section 5(c).  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 

 
-21-

--------------------------------------------------------------------------------

 


(d) Representations and Agreements to Survive Delivery.  The obligations of the
Company under this Section 5 shall be in addition to any liability which the
Company may otherwise have.  The indemnity and contribution agreements of the
parties contained in this Section 5 and the covenants, warranties and
representations of the Company contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
any person who controls the Placement Agent within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act or any affiliate of
the Placement Agent, or by or on behalf of the Company, its directors or
officers or any person who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and (iii)
the issuance and delivery of the Shares. The Company and the Placement Agent
agree promptly to notify each other of the commencement of any Proceeding
against it and, in the case of the Company, against any of the Company’s
officers or directors in connection with the issuance and sale of the Shares, or
in connection with the Registration Statement, the Disclosure Package or the
Prospectus.
 
Section 6. Information Furnished by Placement Agent
 
The Company acknowledges that the statements set forth in the ninth paragraph
under the heading “Plan of Distribution” in the Prospectus (the “Placement Agent
Information”) constitute the only information relating to the Placement Agent
furnished in writing to the Company by the Placement Agent as such information
is referred to in Sections 2 and 5 hereof.
 
Section 7. Termination.
 
(a)  The Placement Agent shall have the right to terminate this Agreement by
giving notice as hereinafter specified at any time at or prior to the Closing
Date, without liability on the part of the Placement Agent to the Company, if
(i) prior to delivery and payment for the Shares (A) trading in the shares of
Common Stock of the Company shall have been suspended or materially limited on
any exchange or in the over-the-counter market, (B) a general moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities, (C) there shall have occurred any outbreak or material
escalation of hostilities or acts of terrorism involving the United States or
there shall have been a declaration by the United States of a national emergency
or war, (D) there shall have occurred any other calamity or crisis or any
material change in general economic, political or financial conditions in the
United States or elsewhere, if the effect of any such event specified in clause
(C) or (D), in the judgment of the Placement Agent, makes it impractical or
inadvisable to proceed with the completion of the sale of and payment for the
Shares on the Closing Date on the terms and in the manner contemplated by this
Agreement, the Disclosure Package and the Prospectus, or (ii) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Disclosure Package, there has been (A) any Material
Adverse Effect or (B) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character that in the
judgment of the Placement Agent would, individually or in the aggregate, result
in a Material Adverse Effect and which would, in the judgment of the Placement
Agent, make it impracticable or inadvisable to proceed with the offering or the
delivery of the Shares on the terms and in the manner contemplated in the
Disclosure Package.  Any such termination shall be without liability of any
party to any other party except that the provisions of Section 5, Section 7(b)
and Section 10 hereof shall at all times be effective notwithstanding such
termination.

 

 
-22-

--------------------------------------------------------------------------------

 


(b)           If (1) this Agreement shall be terminated by the Placement Agent
pursuant to Section 4, Section 7(a)(i)(B) or Section 7(a)(ii)(A) or (2) the sale
of the Shares to Investors is not consummated because of any failure, refusal or
inability on the part of the Company to comply with the terms or perform any
agreement or obligation of this Agreement or any Subscription Agreement, other
than by reason of a default by the Placement Agent, the Company will reimburse
the Placement Agent for all of its reasonable and actual out-of-pocket
disbursements (including, but not limited to, the reasonable fees and
disbursements of its counsel).


(c)           The Company may terminate this Agreement in the event all of the
following occur: (i) the Closing has not occurred on or before February 20,
2012; (ii) all of the conditions to the Closing have been satisfied on the
Closing Date, other than those conditions relating to actions to be taken at the
Closing by the Investors; and (iii) all of the conditions to the Placement
Agent’s obligations contained in Section 4 hereof have been satisfied on the
Closing Date.  Any such termination shall be without liability of any party to
any other party except that the provisions of, Section 5, Section 7(b) and
Section 10 hereof shall at all times be effective notwithstanding such
termination.
 
Section 8. Notices.
 
All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile, and:
 
 (a)           if to the Placement Agent, shall be delivered or sent by mail,
telex or facsimile transmission to:
 
Aegis Capital Corp., 810 Seventh Avenue, 11th Floor, New York, NY 10019
Attention: David Bocchi
 
with a copy (which shall not constitute notice) to:
 
Zysman Aharoni Gayer and Sullivan & Worcester LLP
1290 Avenue of the Americas, 29th Floor, New York, NY 10104
Attention: Oded Har-Even, Esq.
 
 (b)           if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to:
 
ChromaDex Corporation
10005 Muirlands Boulevard
First Floor, Irvine, CA 92618
Attention: Jeff Himmel, CEO
 
with a copy (which shall not constitute notice) to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor, New York, NY 10006
Attention: Harvey Kesner, Esq.
 
Any such notice shall be effective only upon receipt.  Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.
 
 
-23-

--------------------------------------------------------------------------------

 


Section 9. Persons Entitled to Benefit of Agreement.
 
This Agreement shall inure to the benefit of and shall be binding upon the
Placement Agent, the Company and their respective successors and assigns and the
controlling persons, officers and directors referred to in Section 5.  Nothing
in this Agreement is intended or shall be construed to give to any other person,
firm or corporation, other than the persons, firms or corporations mentioned in
the preceding sentence, any legal or equitable remedy or claim under or in
respect of this Agreement, or any provision herein contained.  The term
“successors and assigns” as herein used shall not include any purchaser of the
Shares by reason merely of such purchase.
 
Section 10. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.
 
Section 11. No Fiduciary Relationship.
 
The Company hereby acknowledges that the Placement Agent is acting solely as a
placement agent in connection with the offering of the Company’s securities. The
Company further acknowledges that the Placement Agent is acting pursuant to a
contractual relationship created solely by this Agreement entered into on an
arm’s length basis and in no event do the parties intend that the Placement
Agent act or be responsible as a fiduciary to the Company, its management,
stockholders, creditors or any other person in connection with any activity that
the Placement Agent may undertake or have undertaken in furtherance of the
offering of the Company’s securities, either before or after the date hereof.
The Placement Agent hereby expressly disclaim any fiduciary or similar
obligations to the Company, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company hereby confirms its understanding and agreement to that effect.
The Company and the Placement Agent agree that they are each responsible for
making their own independent judgments with respect to any such transactions,
and that any opinions or views expressed by the Placement Agent to the Company
regarding such transactions, including but not limited to any opinions or views
with respect to the price or market for the Company’s securities, do not
constitute advice or recommendations to the Company. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any breach or
alleged breach of any fiduciary or similar duty to the Company in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.
 
Section 12. Headings.
 
The Section headings in this Agreement have been inserted as a matter of
convenience of reference and are not a part of this Agreement.
 
Section 13. Amendments and Waivers.
 
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.
 

 
-24-

--------------------------------------------------------------------------------

 


Section 14. Submission to Jurisdiction.
 
Except as set forth below, no Proceeding may be commenced, prosecuted or
continued in any court other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Company hereby consents to the
jurisdiction of such courts and personal service with respect thereto. The
Company hereby consents to personal jurisdiction, service and venue in any court
in which any Proceeding arising out of or in any way relating to this Agreement
is brought by any third party against the Placement Agent. The Company and the
Placement Agent each hereby waives all right to trial by jury in any Proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Company and the Placement Agent each agrees that
a final judgment in any such Proceeding brought in any such court shall be
conclusive and binding upon such party and may be enforced in any other courts
in the jurisdiction of which such party is or may be subject, by suit upon such
judgment.
 
Section 15. Counterparts.
 
This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.  Delivery of an executed counterpart by facsimile shall be effective
as delivery of a manually executed counterpart thereof.
 

 
-25-

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
Very truly yours,
 


CHROMADEX CORPORATION




By:______________________________
      Name:
      Title:






Accepted as of
the date first above written:
 
AEGIS CAPITAL CORP.


By:   _______________________________
      Name:

 
Title: